Citation Nr: 0907491	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-28 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable rating for musculoskeletal chest 
wall pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1996.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, confirmed and 
continued a noncompensable rating for musculoskeletal chest 
wall pain.  The Reno, Nevada RO has jurisdiction over this 
matter.  

In May 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting in Las 
Vegas, Nevada.  A transcript of that hearing has been 
associated with the claims file.

In March 2006, the Board remanded the issue on the cover page 
so that attempts could be made to obtain additional private 
treatment records.  Two attempts were made to obtain the 
records identified by the Board; however, no additional 
records were obtained.  In a July 2008 letter, the Veteran 
was informed that VA had not received a response from the 
private provider and was reminded that it was his 
responsibility to see that VA receives the records.  No 
additional records were received from the Veteran.  As 
substantial compliance with the remand instructions had been 
completed, the case was returned to the Board.  

In March 2006, the Board also denied a claim for entitlement 
to service connection for a respiratory disorder, to include 
shortness of breath and difficulty breathing.  The 
respiratory disorder issue was erroneously included in the 
October 2008 supplemental statement of the case and is not 
before the Board at this time.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Musculoskeletal chest wall pain is primarily manifested 
by rare episodes of pain and pressure of the chest with 
dizziness lasting from 10 to 30 minutes, occurring 
infrequently; less often than one-third of the time.  
Continuous medication for control is not shown.


CONCLUSION OF LAW

The criteria for a compensable evaluation for musculoskeletal 
chest wall pain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code (DC) 5099-5025 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings, as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

For increased rating claims, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA Secretary (1) notify the claimant 
that to substantiate a claim the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the Veteran was sent a notification letter in 
January 2005, after the initial AOJ decision in this matter, 
which informed him that to substantiate his claim the 
evidence needed to show that his disability had gotten worse/ 
increased in severity and notified him of his and VA's 
respective duties for obtaining evidence.  This letter also 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to 
obtain).  The claim was readjudicated after this notice was 
provided when the RO issued a supplemental statement of the 
case in September 2005.  

The January 2005 notification letter did not provide proper 
notification as is required under Vazquez-Flores.  
Essentially, the letter did not specifically ask the Veteran 
to provide evidence of the effect that any worsening has on 
his employment and daily life, describe how the disability 
rating will be determined should an increase in disability be 
found, or provide general notice of the criteria necessary 
for entitlement to higher disability rating.  In this case, 
musculoskeletal chest wall pain is rated as analogous to 
fibromyalgia.  See 38 C.F.R. § 4.71a, DC 5025.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

Given the evidence of record, the Board finds that notice 
errors did not affect the essential fairness of the 
adjudication.  Statements made by the Veteran and his 
representative show actual knowledge of what is needed to 
substantiate his claim, including medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life, how disability ratings are 
determined, and the criteria for a higher rating.  For 
example, at his personal hearing the Veteran testified about 
the effects of his disability, including that there is no 
functional impairment of his condition and that it just 
bothers him when a flare up occurs.  Additionally, the 
Veteran's representative has argued for higher ratings, 
citing relevant regulations such as 38 C.F.R. § 4.1, and has 
otherwise made clear an understanding of the rating schedule 
and how disability ratings are determined.  In a January 2009 
post-remand brief, the Veteran's representative noted that 
the disability is rated using DC 5025 and lists some of the 
symptoms that would warrant a higher rating, such as a 20 and 
40 percent rating.  Statements such as these show awareness 
of what is needed to substantiate the claim for an increased 
rating, including evidence of the effects of any worsening on 
employment and daily life, how disability ratings are 
determined, and the criteria for a higher rating.  
Significantly, the U.S. Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his claim.  Id. at 48.  
This showing of actual knowledge satisfies the first 
requirement of Vazquez-Flores.

While the Veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders, 487 
F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
Veteran, hearing transcripts, private medical records, VA 
treatment records, and service treatment records.  Reasonable 
attempts have been made to obtain relevant records, although 
records from one private provider could not be obtained.  Two 
attempts were made by VA to obtain these records and the 
Veteran was informed that the records had not been received.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent available 
evidence has not been received.  VA examinations were 
provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473; Vazquez-Flores, 22 Vet. 
App. 37.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).




II. Increased Rating

The Veteran asserts that service-connected musculoskeletal 
chest wall pain is worse than currently evaluated.  At his 
personal hearing, he testified that he has episodes of pain 
and pressure in his chest with dizziness.  The condition is 
worse under stress and when he is tired.  The frequency 
reportedly varied where he could go a month without an 
episode and then have two episodes in three weeks.  He stated 
that the longest these episodes lasted was 10 to 15 minutes.  
When asked about functional impairment as a result of 
musculoskeletal chest wall pain, the Veteran stated there was 
none.  He explained that "it just kind of bothers me" when 
it happens.  When asked about an effect on his ability to 
work, he responded that there was none, or not that much.  He 
explained that when the episodes happen it makes him feel a 
little bit dizzy but was something that he could handle.    

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's service-connected musculoskeletal chest wall 
pain is currently evaluated as zero percent disabling under 
DC 5099-5025.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  In this case the 5099 code 
represents an unlisted condition of the musculoskeletal 
system.  The additional code is shown after a hyphen.  
38 C.F.R. § 4.27 (2008).  Here, the Veteran's service-
connected musculoskeletal chest wall pain is rated as 
analogues to fibromyalgia.  38 C.F.R. § 4.20.

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, 
primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 10 
percent disabling if the symptoms requires continuous 
medication for control; 20 percent disabling if the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
symptoms that are present more than one-third of the time; 
and 40 percent disabling if the symptoms are constant or 
nearly constant, and are refractory to therapy.  A Note to 
Diagnostic Code 5025 provides that widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  38 C.F.R. § 4.71a, 
DC 5025.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
a compensable rating is warranted for musculoskeletal chest 
wall pain.  

The Veteran was afforded a VA muscles examination in April 
2003.  At that examination he complained of episodes of 
shortness of breath and pressure in his chest.  These 
episodes usually lasted 15 to 20 minutes.  The frequency 
varied.  Physical examination revealed heart with regular 
rate and rhythm without a murmur, regular respirations that 
were clear to auscultation, and chest wall without deformity 
and nontender.  Chest X-ray was negative.  The examiner 
diagnosed episodes of shortness of breath with chest pressure 
and noted that previous cardiac workup was negative per the 
patient.  Pulmonary and/or anxiety were suspected as 
potential etiology.  

The Veteran was afforded another VA muscles examination in 
April 2005.  At that time he complained of episodes of sharp 
chest pain lasting from 20 to 30 minutes; occurring 3 to 4 
times a year.  He reported no additional limitation of 
function during an episode, but that he had to relax for a 
few minutes until the pain went away.  There was no 
limitation after the pain went away.  Muscle pain was not 
present at the time of examination.  On physical examination 
there was no tissue loss, scars, adhesions, tendon damage, 
bone damage, nerve damage, muscle herniation, or loss of 
muscle function.  Muscular strength was normal.  The examiner 
stated that the symptoms were compatible with a syndrome 
called neurocirculatory asthenia with psychophysiological 
reaction.  In listening to the Veteran's heart there was a 
mid systolic murmur followed by a click sound.  The examiner 
felt it appropriate to rule out Barlow's syndrome so called 
mitral valve prolapse.  An electrocardiogram (ECG) was 
normal.  A chest X-ray was ordered.  

The Veteran was afforded a VA heart examination in May 2005 
to determine the presence and severity of possible underlying 
organic heart disease.  A history was obtained and the 
Veteran examined.  The assessment included (1) systolic 
murmur possibly due to mitral valve insufficiency, most 
likely clinically significant.  No auscultatory findings to 
suggest mitral valve prolapse; (2) Chest pains, rule out 
angina pectoris; and (3) Dyslipidemia.  After reviewing an 
ECG, echocardiogram, and Cardiolite stress test, the examiner 
opined that the Veteran had atypical chest pains and no 
clinical evidence of cardiac involvement.  There was no 
evidence of significant underlying organic heart disease.  

The competent medical evidence of record shows that 
musculoskeletal chest wall pain is primarily manifested by 
rare episodes of pain and pressure of the chest with 
dizziness lasting from 10 to 30 minutes, occurring 
infrequently; less often than one-third of the time.  While 
the Veteran testified that a VA examiner recommended that he 
request some kind of medication for chest pain, there is no 
indication that continuous medication for control is needed.  
None of the VA examiners have noted a need for continuous 
medication to control the episodic musculoskeletal chest wall 
pain.  As the Veteran's symptoms are episodic, but are 
present less than one third of the time, indeed rarely, and 
do not require continuous medication for control, a 
compensable evaluation is not warranted under DC 5025.  See 
38 C.F.R. § 4.71a, DC 5025.  Moreover, widespread pain - 
defined as pain in both the left and right sides of the body, 
that is both above and below the waist, and that affects both 
the axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities - is 
required for a compensable rating under DC 5025 but is not 
shown; the Veteran reports only sharp pain in his chest and 
not pain in the extremities, below the waist, etc.  See id.   

The Board has also considered rating the Veteran's 
musculoskeletal chest wall pain using other diagnostic codes; 
however, the Board finds no relevant diagnostic code(s) that 
would allow for a compensable rating for the musculoskeletal 
chest wall pain.  Importantly, service connection for a 
respiratory disorder has been denied previously and the 
competent medical evidence indicates that the disability is 
not cardiovascular in nature.  As such, ratings pursuant to 
the diagnostic codes relevant to these types of disabilities 
would not be appropriate.  

There is some indication that the reported symptoms are 
related to a mental disorder.  However, a mental condition 
has not been formally diagnosed and occupational and social 
impairment decreasing work efficiency and ability to perform 
occupational tasks; or, symptoms controlled by continuous 
medication are not shown, a compensable rating under the 
General Rating Formula for Mental Disorders would not be 
appropriate.  See 38 C.F.R. § 4.130, DC 9440 (2008).  
Importantly, when asked at his Hearing about effect on 
employment caused by his disability, the Veteran replied 
there was none or at least not that much.  He explained that 
when he has an episode it makes him feel a little bit dizzy 
but that he can handle it.  He also stated that there was no 
functional impairment and the episodes just bothered him when 
they happened.  Likewise, a compensable rating would not be 
warranted under the schedule of ratings for muscle injuries 
as the medical evidence of record shows no more than slight 
disability.  See 38 C.F.R. §§ 4.56, 4.73 (2008).

The Veteran is competent to report his symptoms.  To the 
extent that the Veteran has asserted that he warrants a 
compensable evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against the award of a compensable 
evaluation for musculoskeletal chest wall pain and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  The 
Board finds no basis upon which to predicate assignment of 
"staged" ratings.  During the relevant periods, the 
competent evidence does not show fluctuation in the severity 
of the disability so that staged ratings would be 
appropriate.  The Veteran has continually reported infrequent 
symptoms such as chest pain and pressure, as well as 
dizziness.  The Board has essentially considered the worst 
reported symptoms, frequency and severity during the relevant 
period and at no time was a compensable rating warranted.  

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Colayong v. West, 
12 Vet. App. 524, 536 (1999).  In this case, the Veteran is 
rated using a hyphenated diagnostic code, which in this case 
suggests that a schedular rating may be inadequate.  As such, 
the Board has considered whether referral for extra-schedular 
consideration is warranted.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.  

In this case, dizziness and chest pressure are not 
specifically listed in DC 5025.  However, as neither frequent 
periods of hospitalization or marked interference with 
employment are shown, referral for extra-schedular 
consideration is not appropriate at this time.  At the 
Veteran's hearing he stated that he had no lost time from 
work as a result of his disability.  No periods of 
hospitalization due to musculoskeletal chest wall pain are 
shown.


ORDER

Entitlement to a compensable rating for musculoskeletal chest 
wall pain is denied. 




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


